Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 1 of 86 PageID 1314




                                Exhibit 6
                      Claim Chart – ‘183 Patent
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 2 of 86 PageID 1315

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: December 28, 2006
                    Note: Statements made herein are illustrative and not exhaustive

                             Where in the Accused Product(s) Each Limitation of the Asserted
     Claim Language
                                     Claim(s) are Found – HoloLens 1, HoloLens 2, IVAS
   Claim 13. A computer    Defendant Microsoft’s accused systems (e.g., embodied in the HoloLens
   system comprising:      1, HoloLens 2, Integrated Visual Augmentation System (IVAS), and
                           related software applications) embody a computer system.

                           The evidence below is described with regard to the HoloLens 1, which
                           was introduced by Microsoft on March 30, 2016. While there are
                           technical improvements and additional features associated with HoloLens
                           2 (introduced February 24, 2019) and IVAS (a military variant of the
                           HoloLens 2), each of the accused systems function similarly with
                           reference to the ‘183 patent claim limitations as described below. Where
                           needed, distinctions are made, with additional evidence and features
                           described for HoloLens 2 and IVAS.

                           In general, Microsoft has obtained patents covering its systems and
                           services related to the accused systems. On information and belief,
                           Microsoft incorporates its patented features in the accused systems, and it
                           is reasonable for D3D to rely on those Microsoft patents as evidence of
                           how the HoloLens 1, HoloLens 2 and IVAS systems operate. Such
                           citations to Microsoft patents are noted throughout the claim charts.

                           The evidence below demonstrates that the accused systems operate as a
                           computer system.

                           For example, Microsoft has obtained US Patent No. 10,136,124, titled
                           Stereoscopic Display of Object. The Abstract describes the product as “A
                           computing device generates a stereoscopic display of an object by
                           coordinating a first image and a second image.” The Abstract further
                           describes how “the computing device may adjust at least one display
                           property of the first image and/or the second image depending on one or
                           more factors.” Similarly, the Summary of the Invention describes the
                           product as “A computing device causes a stereoscopic display of an
                           object by coordinating a display of a first image and a second image, one
                           to each eye.” Claim 9 states: “A computing device, comprising: a
                           processor; a memory having computer - executable instructions
                           stored thereupon which, when executed by a computing device, cause
                           the computing device to display a first image of an object on a display
                           device, wherein the first image is aligned with a first eye of a user;
                           display a second image of the object on the display device, wherein the
                           second image is aligned with a second eye of the user; obtain data
                           indicating a vergence distance associated with the object; adjust a display

                                                   1
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 3 of 86 PageID 1316

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          property of the first image based, at least in part, on the vergence
                          distance, wherein adjusting the display property of the first image
                          obscures the display of the object to the first eye of the user for the
                          purposes of reducing eyestrain.” (emphasis added). Microsoft’s ‘124
                          patent identifies April 27, 2015 as its priority date.

                          Microsoft, and other third parties, have published information concerning
                          the accused systems, which further confirm that the accused systems
                          operate a computer system.




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                          hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.
                          (emphasis added).


                          For example, see the below quotation from Forbes January 14, 2017 the
                          article titled “Microsoft HoloLens Review: Winning the Reality Wars.”

                            “As a standalone computer it doesn't need to be connected to a
                            desktop or laptop computer, it is genuinely standalone.”
                            Source: https://www.forbes.com/sites/ewanspence/2017/01/14/microsoft-hololens-review-experience-
                            review/#dfd83c0eabc0 (emphasis added)

                          For example, see the below quotation from The Verge April 6, 2016, the
                          article titled “Inside Microsoft’s HoloLens.”




                                                      2
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 4 of 86 PageID 1317

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive



                            “Opening up the HoloLens is a startling reminder that this is a self-
                            contained holographic computer.”




                            Image of components inside of the Microsoft head display unit.
                            Source: https://www.theverge.com/2016/4/6/11376442/microsoft-hololens-holograms-parts-
                            teardown-photos-hands-on (emphasis added)



                          The HoloLens 1 includes multiple, pre-installed software programs to
                          provide the stereoscopic 3D images.




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                                                       3
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 5 of 86 PageID 1318

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          HoloLens 2

                          The HoloLens 2 is a display unit (DU), which includes a computer. The
                          below image shows partial specifications of the HoloLens 2.




                          Source: https://www.microsoft.com/en-us/hololens/hardware


                          Further, Microsoft describes the HoloLens 2 as “an untethered
                          holographic computer.”




                          Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware




                                                       4
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 6 of 86 PageID 1319

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          The HoloLens 2 includes multiple, pre-installed software programs to
                          provide three-dimensional images.




                          Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware


                          IVAS

                          Further, the IVAS is a display unit with an on-body computer. The chart
                          below shows some of the requirements of the IVAS computer system.




                                                       5
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 7 of 86 PageID 1320

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)


                          Further, and for example, an excerpt from the IVAS Program Objective is
                          as follows:
                              "IVAS is comprised of the Heads Up Display 3.0 (HUD 3.0)
                              integrated with the Synthetic Training Environment (STE) Squad
                              capability. This platform will provide increased lethality,
                              mobility, and situational awareness with the following features:
                              Head Borne Vision System (no helmet mount assembly; low
                              profile, conformal goggle/visor system providing 24/7 squad
                              situational awareness in all operating environments; see thru,
                              wide field of view binocular 3D display."
                              Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf




                                                      6
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 8 of 86 PageID 1321

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          On information and belief, HoloLens 2 is the foundation for IVAS, and as
                          such HoloLens 2’s capabilities and functionalities are, and should be
                          considered, representative of IVAS capabilities and functionalities –
                          especially at the pre-discovery stage.

   a memory;              The accused systems include a memory. For example, the HoloLens 1,
                          HoloLens 2, and IVAS include a memory. As stated above, the
                          HoloLens 2 is representative of the IVAS – as the HoloLens 2 is the
                          foundation of the IVAS. Reasonable discovery will confirm this
                          interpretation.

                          For example, the HoloLens 1 includes the following memory:




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                          hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.


                          For example, the HoloLens has 114 MB of Dedicated Video Memory,
                          980 MB of Shared System Memory, and 2 GB RAM, 64 GB of storage
                          memory.




                                                   7
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 9 of 86 PageID 1322

                            U.S. Patent 9,349,183
        “Method and Apparatus for Three-Dimensional Viewing of Images”
                Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.windowscentral.com/microsoft-hololens-processor-storage-and-ram


                          HoloLens 2/IVAS

                          The HoloLens 2 is a display unit, which includes a computer and
                          associated memory. The below image shows partial specifications of the
                          HoloLens 2, including 4GB of RAM and 64GB of storage memory. As
                          stated above, the HoloLens 2 is representative of the IVAS – as the
                          HoloLens 2 is the foundation of the IVAS. On information and belief,
                          Microsoft’s IVAS technology will possess similar componentry,
                          including memory, to the HoloLens 2.




                                                      8
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 10 of 86 PageID 1323

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                  Priority Date: December 28, 2006
                    Note: Statements made herein are illustrative and not exhaustive




                           Source: https://www.microsoft.com/en-us/hololens/hardware


    a processor;           The accused systems include a processor.

                           The HoloLens 1 includes one or more processors.




                           Source: https://docs.microsoft.com/en-us/hololens/hololens1-
                           hardware#:~:text=Microsoft%20HoloLens%20(1st%20gen)%20is,the%20real%20world%20around%20you.


                           For example, the HoloLens has an Intel Atom x 4-Z8100 1.04 GHz Intel
                           Airmont (14nm) 4 Logical Processors 64-bit capable as well as a
                           HoloLens Graphics GPU/HPU.




                                                       9
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 11 of 86 PageID 1324

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.windowscentral.com/microsoft-hololens-processor-storage-and-ram


                          HoloLens 2

                          As shown below, for example, HoloLens 2 includes a custom Qualcomm
                          Snapdragon 850 processor.
                          <https://pureinfotech.com/microsoft-hololens-2-tech-specs/>.




                          Source: https://www.microsoft.com/en-us/hololens/hardware


                                                     10
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 12 of 86 PageID 1325

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              IVAS
                               “The vendor shall use a System Integration Testbed (SIT) for
                               integration testing of software and hardware subsystems, as well as,
                               for evaluation of overall system-level performance. The SIT will
                               accept actual IVAS hardware and software. The SIT shall have the
                               capability to test hardware and software through use of simulation, as
                               well as, breadboard equipment integration.
                               The SIT shall include the following: All hardware and software to
                               exercise (by stimulation or simulation) any and all HUD 3.0 sensors,
                               processors, interfaces, networks, power sources, Soldier controls, and
                               displays on simulated missions; test equipment and data analysis
                               capabilities to monitor and evaluate performance and interface to the
                               HUD 3.0 system; and a software development station allowing
                               development, evaluation and debugging software changes. All test
                               equipment used shall meet calibration system requirements per
                               Section 6.”
                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf



    a communications          The accused systems include a communications interface. For example,
    interface;                the HoloLens 1, HoloLens 2, and IVAS include communications
                              interfaces, which provides numerous capabilities for communication
                              between different functionalities of the device. The HoloLens 1 provides
                              numerous capabilities:


                                “The current HoloLens headset leans on a combination of hand
                                gestures to support user interaction.”
                                Source: https://www.windowscentral.com/eye-tracking-could-be-cards-hololens-2




                                                        11
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 13 of 86 PageID 1326

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-clicker


                          Additional information regarding the HoloLens communications interface
                          can be found, by way of example, at https://docs.microsoft.com/en-
                          us/hololens/hololens1-basic-usage.

                          HoloLens 2

                          The HoloLens 2 includes a communications interface , including
                          enhanced hand recognition/gesturing capabilities
                          (https://docs.microsoft.com/en-us/dynamics365/mixed-
                          reality/guides/authoring-gestures-hl2) and eye-tracking capabilities
                          (https://docs.microsoft.com/en-us/windows/mixed-reality/eye-gaze-
                          interaction).




                                                       12
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 14 of 86 PageID 1327

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                   Priority Date: December 28, 2006
                     Note: Statements made herein are illustrative and not exhaustive




                            Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware


                            IVAS

                            On information and belief, Microsoft’s IVAS technology will have a
                            similar communications interface to the HoloLens 2, but more advanced
                            for military operation purposes.

                              “The objective of systems engineering under this project is to
                              ensure the vendor successfully produces an IVAS that wirelessly
                              communicates with the FWS-I, FWS-CS, STORM, and provided
                              RTA and AR capability.”
                              Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf




                              “Intra-Soldier Wireless (ISW) Connectivity (multi-point wireless)
                              for on body Soldier devices.”
                              Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf


    an interconnection      The accused systems include an interconnection mechanism coupling the
    mechanism coupling      memory, the processor, and the communications interface. A person of
    the memory, the         ordinary skill in the art would understand that an interconnection
    processor and the       mechanism is required in order to send a set of images to the display unit
                                                        13
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 15 of 86 PageID 1328

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                   Priority Date: December 28, 2006
                     Note: Statements made herein are illustrative and not exhaustive

    communications          generated by interactions of the memory, processor, and a
    interface; and          communications interface.

                            For example, the Microsoft HoloLens Display Unit (DU) is shown below
                            and the physical apparatus interconnects key elements including the
                            memory, processor, and communications interface.




                            Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




                            Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware




                                                        14
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 16 of 86 PageID 1329

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          HoloLens 2

                          The HoloLens 2 Display Unit (DU) is shown below and the physical
                          apparatus interconnects key elements including the memory, processor,
                          and communications interface.




                          Source:
                          https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




                          Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware




                                                      15
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 17 of 86 PageID 1330

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: December 28, 2006
                      Note: Statements made herein are illustrative and not exhaustive

                             IVAS
                             On information and belief, Microsoft’s IVAS technology will have a
                             similar interconnection mechanism to the HoloLens 2, but may be more
                             advanced for military operation purposes.


                               “HUD 3.0 Interface/Interoperability with other equipment (e.g.
                               FWS-I, FWS-CS, STORM, Test Maintenance and Diagnostic
                               Equipment (TMDE), Conformal Wearable Battery, Tactical
                               Radios, GPS systems, the Advanced Combat Helmet, the Enhanced
                               Combat Helmet, the Integrated Head Protection System, and the
                               Modular Scalable Vest.)”
                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf



    wherein the memory is    On information and belief, the accused systems include a system wherein
    encoded with an          the memory is encoded with an application providing three-dimensional
    application providing    viewing of images by a user, that when performed on the processor,
    three-dimensional        provides a process for processing information, the process causing the
    viewing of images by a   computer system to perform the operations of the succeeding steps.
    user, that when
    performed on the         The HoloLens 1 and HoloLens 2 each include various pre-installed
    processor, provides a    software (encoded on memory) for three-dimensional viewing of images.
    process for processing
    information, the
    process causing the
    computer system to
    perform the operations
    of:




                             Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware (emphasis added around “Holograms”
                             software)


                                                        16
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 18 of 86 PageID 1331

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          For further example, in an article from PC World dated February 22,
                          2019:

                           “HoloLens works its magic by suspending holograms, or what
                           appears to be a three-dimensional object, virtually in front of
                           you.”
                           Source: https://www.pcworld.com/article/3341801/microsoft-hololens-what-made-it-great-and-what-a-
                           new-hololens-needs.html (emphasis added)


                          For example, on the Microsoft Development webpage:

                           “The fastest path to building a mixed reality app in Unity is with
                           the Mixed Reality Toolkit.”
                           Source: https://docs.microsoft.com/en-us/windows/mixed-reality/unity-development-
                           overview?tabs=mrtk,hl2



                          For example, on Microsoft’s “Configure a New Unity project for
                          Windows Mixed Reality” webpage:

                             “Windows Mixed Reality (WMR) is a Microsoft platform
                             introduced as part of the Windows 10 operating system. The WMR
                             platform lets you build applications that render digital content on
                             holographic and VR display devices.”
                             Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project




                          Microsoft provides a number of sample applications that provide three-
                          dimensional viewing of images by a user, that when performed on the
                          processor, provides a process for processing information, the process
                          causing the computer system to perform the succeeding operations.




                                                     17
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 19 of 86 PageID 1332

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          For example, as shown in Microsoft’s HoloTerrain:




                          Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


                          HoloLens 2

                          In addition to the above evidence, the HoloLens 2 includes multiple, pre-
                          installed software programs to view 3D images. On information and
                          belief, the HoloLens 2 is representative of IVAS.




                          Source: https://docs.microsoft.com/en-us/hololens/hololens2-hardware (emphasis added)




                                                      18
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 20 of 86 PageID 1333

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              For further example, on the Microsoft HoloLens 2 webpage:

                               “[S]ee intricate details on 3D images more easily and comfortably
                               with industry-leading resolution”
                               Source: https://www.microsoft.com/en-us/hololens/hardware (emphasis added)




                              For example, see HoloTerrain below.




                              Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


    selecting a volume of     On information and belief, the accused systems include a system for
    interest from a           selecting a volume of interest from a collection of image slices. For
    collection of image       example, the HoloLens 1, HoloLens 2, and IVAS embody a system for
    slices;                   selecting a volume of interest from a collection of image slices.

                              For example, in the medical field a person of ordinary skill in the art
                              would know that a volume of interest can be selected from a collection of
                              image slices – e.g., CT scans and MRI scans acquire images of the human
                              body in the form of slices. See, e.g., Douglas et al. "Augmented reality:
                              Advances in diagnostic imaging,” Multimodal Technologies and
                              Interaction (2017).

                              For example, a Microsoft HoloLens promotional video demonstrates
                              selecting a 3D volume of a heart from a collection of CT slices.




                                                         19
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 21 of 86 PageID 1334

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                            Source: https://youtu.be/SKpKlh1-en0?t=58


                          For example, Microsoft explains transforming CT scans into 3D images
                          on Twitter.




                           Source: https://twitter.com/hololens/status/880413174238924800?lang=en


                          Further, and for example, in a Verizon video
                          (https://vimeo.com/363910670), Dr. Osamah Choudhry wearing the
                          Microsoft HoloLens states “But we realized that if we developed the
                          technology that could take two-dimensional patient imaging, whether it
                          be MRI or CAT scan and convert it into three-dimensional holographic
                          renderings of that same patient, we could enable surgeons to dissect
                          around a cancer. We could precisely remove it." (quote obtained at 55
                          seconds into the video).




                                                    20
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 22 of 86 PageID 1335

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          Further, and for example, Medical Doctors use HoloLens to generate 3D
                          images of a liver.




                          Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                          organsmicrosofts-hololens-how-these/




                          Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                          organsmicrosofts-hololens-how-these/

                          In non-medical fields, by way of background, a person of ordinary skill in
                          the art would know a volume of interest can be selected from a collection
                          of radar, sonar or LiDAR slices (e.g., Kim et al, Forests, 2016 and
                          Anderson et al, Landscape and Urban Planning, 2018, Llorens,
                          Sensors,2011) (hereinafter Anderson article – Exhibit 9) as well as by
                          large DoD contractors including Lockheed Martin. For further
                          background, a 2009 article by researchers Gebhardt, Payzer, Salemann,
                          Fettinger, Rotenberg and Seher at Lockheed Martin on High Fidelity
                          Terrain Representations, stated that "Gridded voxel models treat a
                          volumetric data set as a stack of individual voxel “slices” with each voxel
                          slice, or grid, being one voxel deep. Processing and querying of this voxel


                                                      21
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 23 of 86 PageID 1336

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          data model can be performed slice by slice until all slices have been
                          processed. This model introduces some efficiency in processing as only
                          one slice is processed at a time." (hereinafter Lockheed article – Exhibit
                          10)

                          On information and belief, the HoloLens IVAS selects a synthetic
                          training environment (volume of interest) from a collection of LIDAR
                          data (slices).




                           Captioned: "Functioning principle of the LIDAR sensor. The laser
                           beams obtain for each crop slice a variable number of identified points
                           according the distance to the sensor and angle from the horizontal."

                           Source: Jordi Llorens Calveras, et. al., “Ultrasonic and LIDAR Sensors for Electronic Canopy
                           Characterization in Vineyards: Advances to Improve Pesticide Application Methods,” Sensors
                           11(2):2177-94, Dec. 2011.




                          For example, Microsoft provides a number of sample applications that
                          provide three-dimensional viewing of images by a user, that when
                          performed on the processor, provides a process for processing
                          information, the process causing the computer system to perform the
                          selection of a volume of interest from a collection of image slices.




                                                      22
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 24 of 86 PageID 1337

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          For example, see HoloTerrain below.




                          Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab




                          Source: https://www.microsoft.com/en-us/p/holoterrain/9mwkd575dqq3?activetab=pivot:overviewtab


                          IVAS

                          In accordance with the IVAS Program Objectives, by way of background,
                          the volume of interest for the US Army includes the 3D terrain data,
                          which is acquired from airborne LiDAR (Lockheed article – Exhibit 10).




                                                     23
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 25 of 86 PageID 1338

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source:
                          https://www.sisostds.org/DesktopModules/Bring2mind/DMX/API/Entries/Download?Command=Core_Downl
                          oad&EntryId=28745&PortalId=0&TabId=105


                          With regard to Microsoft’s IVAS testing, one of ordinary skill in the art
                          would know that 3D terrain data is vital to military operations and
                          training, and that airborne LIDAR is used as described in the Anderson
                          (Exhibit 9) and Lockheed (Exhibit 10) articles.

                            “This upgrade allows the drone to download its surveillance data to
                            one of the mini-servers carried by the squad, which then turns 2D
                            imagery of a given area into a 3D model. This isn’t just a map. It’s
                            actually a small virtual reality that soldiers can call up on their
                            goggles and explore, letting them check out potential chokepoints,
                            lines of fire, and approach routes before they even see the real
                            terrain.”
                            Source: https://breakingdefense.com/2019/12/soldiers-coders-surprise-army-brass-changing-ivas-
                            goggles/



                          On information and belief, the IVAS program has been testing such
                          terrain mapping software that converts 2D slices to 3D images.




                                                      24
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 26 of 86 PageID 1339

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              In one test, the Army used a pocket-sized drone (FLIR’s Black Hornet
                              UAV) to conduct terrain mapping exercises.
                               “Army modernization officials used the pocket-sized drones, which
                               are part of the Soldier Borne Sensor program, to take video footage
                               of a military operations in urban terrain (MOUT) training complex.
                               Then they viewed the footage in IVAS, Potts said.”

                               "They flew [the drones] over the MOUT site; [they] downloaded its
                               data; it processed an algorithm; and inside an IVAS suddenly
                               you've got a 3-D holographic image of that entire MOUT site. And
                               now you can do a complete battle drill without building a sand
                               table," Potts recently told Military.com. "You can walk around it.
                               You can look down the streets."
                               Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-tables-
                               soldiers.html



                               “The National Geospatial-Intelligence Agency (NGA) has been
                               deploying LIDAR in aircraft to map Afghanistan’s entire 647,500
                               square kilometers. In announcing the ALIRT LIDAR project at the
                               GEOINT 2010 Symposium, Air Force Lt. Gen. John Koziol,
                               director of the Defense Department’s Intelligence, Surveillance and
                               Reconnaissance (ISR) Task Force, heralded the technology’s
                               “amazing capacities” for coverage down to inch-level fidelity."
                               Source: https://gcn.com/articles/2011/07/18/tech-watch-geoint-lidar.aspx




    arranging said slices     On information and belief, the accused systems include a system for
    corresponding to said     arranging said slices corresponding to said volume of interest.
    volume of interest;
                              One of ordinary skill in the art would understand that “slices” is a
                              commonly accepted terminology for LIDAR-derived voxel datasets: For
                              example, an excerpt from the Anderson article describes it as follows: "A
                              straightforward way to view 3D voxel data is to change the perspective
                              from the map 'top-down' view to a ‘side-on’ viewpoint, viewing the
                              volume from the ground-up and visualizing the data from the pavements
                              to the tree-tops. Voxels were stacked to create vertical cross sections
                              through each of the cities, allowing the perspective to be changed from an
                              aerial to a frontal view. In order to do this we utilized Python’s imaging
                              library (PIL) to extract a single row from every voxel image to create a


                                                          25
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 27 of 86 PageID 1340

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          new ‘slice’ image, rendering the voxel intensity values as an 8 bit
                          greyscale value (0–255) per pixel." (Anderson article – Exhibit 9).

                          On information and belief, Microsoft’s HoloLens technology and IVAS
                          technology use 3D-voxelated data in a manner as described in the
                          Anderson article (Exhibit 9). On information and belief, the accused
                          systems arrange slices (e.g., 3D-voxelated data) that correspond to the
                          selected volume of interest, as claimed by the ‘183 patent.

                          For example, on Microsoft HoloLens YouTube Channel, Dr. Navin
                          Ramachandran, NHS, Consultant Radiologist, states:


                           “[S]urgeons, and most people, aren’t trained to look at CT data,
                           which is layer after layer, cuts through the body, and is very
                           difficult to equate that with the person they’re operating on, the 3D
                           model.”
                           Source: https://www.youtube.com/watch?v=XCz0-VmEuW8&feature=youtu.be at 0:33 (emphasis
                           added)

                          For example, Microsoft HoloLens arranges the slices corresponding to
                          the volume of interest. The first image below shows Dr. Osamah
                          Choudhry, a neurosurgeon, wearing the HoloLens 1 unit. The second
                          image below shows a volume of interest that is created and displayed
                          superimposed on top of a patient.




                          Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8




                                                   26
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 28 of 86 PageID 1341

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive


                           "[W]e got the idea that if we took two-dimensional patient imaging
                           and put it in holographic displays. We could dissect around the
                           tumor so we could safely remove it."
                           Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:08.




                          Further, the Microsoft HoloLens enables surgeons to turn 2D medical
                          imagery into 3D renderings.




                          Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                          organsmicrosofts-hololens-how-these/




                          Source: https://www.zdnet.com/article/microsofts-hololens-these-surgeons-are-using-ar-to-explore-
                          organsmicrosofts-hololens-how-these/


                          Further, and for example, Microsoft HoloLens has partnered with Phillips
                          to generate a volume of interest out of CT slices to perform precision


                                                      27
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 29 of 86 PageID 1342

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          surgery. The below image shows doctors performing surgery with the
                          dual Azurion-HoloLens set up.




                          Source: https://www.youtube.com/watch?v=loGxO3L7rFE


                            “HoloLens 2 allows me to see the real world superimposed with live
                            data and the 3D medical imagery needed to guide our precision
                            therapy.”

                            Source:
                            https://www.philips.com/a-w/about/news/archive/blogs/innovation-matters/20190322-observing-the-
                            future-through-an-ar-lens.html



                          HoloLens 2/IVAS

                          On information and belief, the HoloLens 2/IVAS performs viewing of the
                          synthetic training environment (volume of interest) created from a
                          collection of data sets. On further information and belief, Microsoft’s
                          IVAS technology will have similar functionalities to the HoloLens 2, and
                          therefore the HoloLens 2 is representative.

                          For example, Microsoft provides a holographic model of a human in a
                          promotional video for HoloLens 2.




                                                    28
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 30 of 86 PageID 1343

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=eqFqtAJMtYE&t=3s at 1:00-1:03


                          In accordance with the IVAS Program Objectives, by way of background,
                          the volume of interest for the US Army is the 3D terrain data, which is
                          acquired from airborne LiDAR (Lockheed article – Exhibit 10).




                          Source:
                          https://www.sisostds.org/DesktopModules/Bring2mind/DMX/API/Entries/Download?Command=Core_Downl
                          oad&EntryId=28745&PortalId=0&TabId=105



                                                   29
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 31 of 86 PageID 1344

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          With regard to Microsoft’s IVAS testing, one of ordinary skill in the art
                          would know that 3D terrain data is vital to military operations and
                          training, and that airborne LIDAR is used as described in the Anderson
                          (Exhibit 9) and Lockheed (Exhibit 10) articles.

                          On information and belief, the IVAS program has been testing such
                          terrain mapping software that converts 2D images to 3D Images.

                           “This upgrade allows the drone to download its surveillance data to
                           one of the mini-servers carried by the squad, which then turns 2D
                           imagery of a given area into a 3D model. This isn’t just a map. It’s
                           actually a small virtual reality that soldiers can call up on their
                           goggles and explore, letting them check out potential chokepoints,
                           lines of fire, and approach routes before they even see the real
                           terrain.”
                           Source: https://breakingdefense.com/2019/12/soldiers-coders-surprise-army-brass-changing-ivas-
                           goggles/



                          In one test, the Army used a pocket-sized drone (FLIR’s Black Hornet
                          UAV) to conduct terrain mapping exercises.

                           “Army modernization officials used the pocket-sized drones,
                           which are part of the Soldier Borne Sensor program, to take video
                           footage of a military operations in urban terrain (MOUT) training
                           complex. Then they viewed the footage in IVAS, Potts said.”

                           "They flew [the drones] over the MOUT site; [they] downloaded
                           its data; it processed an algorithm; and inside an IVAS suddenly
                           you've got a 3-D holographic image of that entire MOUT site.
                           And now you can do a complete battle drill without building a
                           sand table," Potts recently told Military.com. "You can walk
                           around it. You can look down the streets."
                           Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-
                           tables-soldiers.html




                          The Army has placed emphasis on terrain generation, as evidenced
                          below.




                                                     30
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 32 of 86 PageID 1345

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive



                                  “For areas with insufficient or outdated geo-spatial data,
                                 inexpensive terrain capture and reconstruction methods will allow
                                 individual units to rapidly collect and update terrain to support
                                 their training requirements as needed."
                                 Source: https://www.youtube.com/watch?v=wjHonqlEKcw



                                  “However, over the past 5 to 7 years, the introduction of cloud
                                 computing, better and cheaper processors and graphics processing
                                 units, and new sources of high-resolution terrain data (unmanned
                                 systems, airborne and terrestrial LiDAR, small satellites,
                                 crowdsourcing, photogrammetry, and commercial industry
                                 mapping resources such as Bing or Google Maps) have provided
                                 new procedures for terrain generation."

                                 Source:
                                 https://digitalcommons.usmalibrary.org/cgi/viewcontent.cgi?article=1161&context=usma_resea
                                 rch_papers



    selecting an initial      On information and belief, the accused systems include a system for
    viewing angle of said     selecting an initial viewing angle of said slices. For example, on
    slices;                   information and belief, the HoloLens 1, HoloLens 2, and IVAS include a
                              system for selecting an initial viewing angle of said slices.

                              For example, Microsoft Patent US 10,136,124, in the detailed description
                              of the figures, it states “Turning now to FIGS. 2A-2D, aspects of one
                              illustrative example is shown. FIG. 2A illustrates a top view of an
                              example scenario used to illustrate configurations disclosed herein.
                              In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                              second object 202 at a first vergence distance, V1. As also shown in FIG.
                              2A, the objects are also located at a focal distance, F1. For illustrative
                              purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                              right eye, of the user 201 to the second object 202; and the line of sight
                              from a second eye, e.g., the left eye, of the user 201 to the second
                              object 202.” Figure 2A below shows the initial viewing angle.




                                                       31
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 33 of 86 PageID 1346

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          For example, from Forbes January 14, 2017 the article titled “Microsoft
                          HoloLens Review: Winning the Reality Wars”:
                            “Leila Martine, Microsoft's Director of New Device Experiences,
                            introduced me not just to the HoloLens, but to the thinking behind
                            the almost cyberpunk smart glasses.

                            This lives between two worlds, the physical world and the virtual
                            world. The human world is physical, and the computer world is the
                            virtual. How do you get back information from the virtual world
                            into the real world? HoloLens.

                            Running Windows 10 Holographic edition, the essence of
                            HoloLens is that it overlays information so it is 'in the room' with
                            the wearer. As a standalone computer it doesn't need to be
                            connected to a desktop or laptop computer, it is genuinely
                            standalone. The built-in sensors map the environment it is in so
                            there is no need for any external positioning devices. It also maps
                            the user, so it can see where you are looking and register hand
                            gestures that act as the control inputs.”
                            Source: https://www.forbes.com/sites/ewanspence/2017/01/14/microsoft-hololens-review-
                            experience-review/#459b2a31eabc




                          Further, and for example, Dr. Osamah Choudhry views the slices in a
                          HoloLens 1 display superimposed on the patient's head.




                                                    32
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 34 of 86 PageID 1347

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13.


                          IVAS

                          On information and belief, Microsoft’s IVAS technology functions in a
                          similar manner to its HoloLens technology. With regard to this specific
                          limitation, and on information and belief, a soldier wearing IVAS will
                          select his/ her viewing angle by the direction he/ she is facing and any
                          turn of the head. Reasonable discovery will confirm this interpretation.

                          For example, in order to view the volume in 3D, an initial viewing angle
                          must be established. Note that the IVAS program objectives describe,
                          “3D round trajectory path spatially aligned and overlaid in the user’s
                          FOV.”




                                                   33
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 35 of 86 PageID 1348

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                              Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)



                                “For multiple image sources, the images must align within 1 pixel
                                when fused. Any imagery provided to the user must be within 1
                                milliradian of the true position.”
                                Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf




    selecting a viewpoint     On information and belief, the accused systems include a system for
    for a left eye;           selecting a viewpoint for a left eye. For example, on information and
                              belief, the HoloLens 1, HoloLens 2, and IVAS select a viewpoint for a
                              left eye.

                              For example, Microsoft Patent US 10,136,124, in the detailed description
                              of the figures, it states “Turning now to FIGS. 2A-2D, aspects of one
                              illustrative example is shown. FIG. 2A illustrates a top view of an
                              example scenario used to illustrate configurations disclosed herein.
                              In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                              second object 202 at a first vergence distance, V1. As also shown in FIG.
                              2A, the objects are also located at a focal distance, F1. For illustrative
                              purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                              right eye, of the user 201 to the second object 202; and the line of sight
                              from a second eye, e.g., the left eye, of the user 201 to the second
                              object 202.” (emphasis added)

                                                         34
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 36 of 86 PageID 1349

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          Figure 2A below shows the first viewpoint for the left eye.




                          For example, Microsoft provides documents describing their accused
                          products and their related capabilities, applications, and software. On the
                          Microsoft Mixed Reality Development website, in a document entitled
                          “Unity development overview,” Microsoft provides suggestions on how
                          to build apps for use in conjunction with the HoloLens.

                              “If your app is targeting HoloLens specifically, you need to
                             change a few settings to optimize for the device's transparent
                             displays. These settings allow your holographic content to show
                             through to the physical world: 1. In the Hierarchy, select the Main
                             Camera 2. In the Inspector panel, set the transform position to 0, 0,
                             0 so the location of the user's head starts at the Unity world
                             origin."




                             Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                             added)




                                                     35
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 37 of 86 PageID 1350

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          On information and belief, the left eye viewpoint is determined by a
                          starting location of the user’s head and the desired stereo separation, as
                          shown:




                             Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                             added)

                          Further, and for example, on the RRY Publications website
                          (https://ryortho.com/breaking/medivis-holographic-visualization-
                          technology-cleared-by-fda/), Medivis states: “The device takes pre-
                          acquired 2D medical images and reconstructs 3D models that a clinician
                          can then view on a stereoscopic, holographic display."

                          IVAS

                          For example, the HoloLens IVAS has separate left and right eye displays.
                          Note the requirement is a “FOV of >50 degrees per eye.” IVAS has left
                          lens placed in front of the left eye; thus, there is a left eye viewpoint.




                          Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)



                                                     36
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 38 of 86 PageID 1351

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

    selecting a viewpoint     On information and belief, the accused systems include a system for
    for a right eye;          selecting a viewpoint for a right eye. For example, the HoloLens 1,
                              HoloLens 2, and IVAS include a system for selecting a viewpoint for a
                              right eye.

                              For example, Microsoft Patent US 10,136,124, in the detailed description
                              of the figures, it states “Turning now to FIGS. 2A-2D, aspects of one
                              illustrative example is shown. FIG. 2A illustrates a top view of an
                              example scenario used to illustrate configurations disclosed herein.
                              In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                              second object 202 at a first vergence distance, V1. As also shown in FIG.
                              2A, the objects are also located at a focal distance, F1. For illustrative
                              purposes, dashed lines illustrate the line of sight from a first eye, e.g.,
                              the right eye, of the user 201 to the second object 202; and the line of
                              sight from a second eye, e.g., the left eye, of the user 201 to the second
                              object 202.” (emphasis added).

                              Figure 2A below illustrates selecting a viewpoint for the right eye.




                              Note, that both the left eye viewpoint and right eye viewpoint are the
                              approximate locations of the left and right eyes as represented by the
                              placement of the cameras on both sides of the HoloLens.

                              For example, Microsoft provides documents describing the accused
                              systems and their related capabilities, applications, and software. One
                              such document, describes Microsoft’s mixed reality app “Unity.” Within
                              that document, entitled “Unity development overview,”
                              Microsoft provides suggestions on how to build apps for use in
                              conjunction with the HoloLens.




                                                     37
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 39 of 86 PageID 1352

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive


                             “If your app is targeting HoloLens specifically, you need to
                            change a few settings to optimize for the device's transparent
                            displays. These settings allow your holographic content to show
                            through to the physical world: 1. In the Hierarchy, select the Main
                            Camera 2. In the Inspector panel, set the transform position to 0, 0,
                            0 so the location of the user's head starts at the Unity world
                            origin."




                            Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                            added)



                          On information and belief, the right eye viewpoint is determined by a
                          starting location of the user’s head and the desired stereo separation, as
                          shown:




                           Source: https://docs.microsoft.com/en-us/windows/mixed-reality/configure-unity-project (emphasis
                           added)


                          IVAS

                          For example, the HoloLens IVAS has separate left and right eye displays.
                          Note the requirement is a “FOV of >50 degrees per eye.” IVAS has left
                          lens placed in front of the right eye; thus, there is a right eye viewpoint.
                          The left and right eyes have different viewpoints (although not required
                          by this limitation).




                                                     38
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 40 of 86 PageID 1353

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added).


    displaying, in a display   On information and belief, Microsoft’s accused systems include a system
    unit (DU), an image        for displaying, in a display unit (DU), an image for said left eye based on
    for said left eye based    said initial viewing angle, said view point for said left eye and said
    on said initial viewing    volume of interest. For example, on information and belief, the HoloLens
    angle, said view point     1, HoloLens 2, and IVAS embody a system for displaying, in a display
    for said left eye and      unit, a first image for said left eye based on said initial viewing angle,
    said volume of             said viewpoint for said left eye and said volume of interest.
    interest;
                               For example, Microsoft Patent No. US 8,964,008 claim 1 states, “A
                               computing device comprising: a logic subsystem; and a data-holding
                               subsystem comprising instructions stored thereon that are executable by
                               the logic subsystem to receive viewer location data and viewer orientation
                               data from a location and orientation sensing system comprising one or
                               more motion sensors located on a head-mounted display system in a
                               presentation space and one or more image sensors in the presentation
                               space that are not located on the head-mounted display system; from the
                               viewer location data and the viewer orientation data, locate a viewer in
                               the presentation space, determine a direction in which the viewer is facing
                               in the presentation space, and determine an orientation of the head-
                               mounted display system in the presentation space; determine a
                               presentation image to send to the head-mounted display system by
                               determining a portion of, and an orientation of, a volumetric image
                               mapped to a portion of the presentation space that is within the
                                                          39
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 41 of 86 PageID 1354

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          viewer's field of view based upon the viewer location data and the
                          viewer orientation data, the presentation image corresponding to a
                          first perspective of an object in the volumetric image; send the
                          presentation image to the head-mounted display system; detect a change
                          in the viewer location data and the viewer orientation data; and determine
                          a different presentation image to send to the head-mounted display
                          system based on the change detected in the viewer location data and the
                          viewer orientation data, the different presentation image corresponding to
                          a second, different perspective of the object in the volumetric image.”
                          (emphasis added).

                          For example, Microsoft Patent US 10,136,124, claim 1 states “a non-
                          transitory memory having computer-executable instructions stored
                          thereupon which, when executed by the processor of the head-mounted
                          display device, cause the head-mounted display device to cause a display
                          of a first image of an object and a second image of the object on the at
                          least one display screen, wherein the first image is aligned with a first
                          eye of a user, wherein the second image is aligned with a second eye of
                          the user, wherein at least one image of the first image or the second
                          image includes a second object.” (emphasis added).

                          Further, and for example, in the Extended Reality section of the Unity
                          User Manual, Unity’s default rendering process is for the Microsoft
                          HoloLens is called Multi-pass.
                           “Multi-pass rendering runs 2 complete render passes (one for
                           each eye).”

                           Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                           added)


                          Further, and for example, see the below screenshot which shows an
                          image of a rocket rendered on the right side of the screenshot for a user’s
                          left eye.




                                                    40
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 42 of 86 PageID 1355

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


                          Thus, on information and belief, the HoloLens displays in Microsoft’s
                          DU, a first image for the left eye based on the initial viewing angle, first
                          viewpoint and volume of interest.

                          IVAS

                          For example, the left eye view of the 3D map is viewed in the HoloLens
                          IVAS DU for the left eye viewpoint and left eye viewing angle. The 3-D
                          Net warrior data will be geo-registered for situational awareness. Note
                          that the 3D New warrior data will be geo-registered for situational
                          awareness.




                          Source: https://uploadvr.com/wp-content/uploads/2018/11/Army-AR-Objectives.pdf (emphasis added)




                                                     41
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 43 of 86 PageID 1356

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

    displaying, in said DU,    On information and belief. the accused systems include a system for
    an image for said right    displaying, in said DU, an image for said right eye based on said initial
    eye based on said          viewing angle, said view point for said right eye, and said volume of
    initial viewing angle,     interest and wherein said image for said left eye and said image for said
    said view point for said   right eye produce a three-dimensional image to said user. For example,
    right eye, and said        on information and belief, the HoloLens 1, HoloLens 2, and IVAS
    volume of interest and     perform such claimed step.
    wherein said image for
    said left eye and said     For example, Microsoft Patent US 10,136,124, claim 1 states “a non-
    image for said right       transitory memory having computer-executable instructions stored
    eye produce a three-       thereupon which, when executed by the processor of the head-mounted
    dimensional image to       display device, cause the head-mounted display device to cause a display
    said user;                 of a first image of an object and a second image of the object on the at
                               least one display screen, wherein the first image is aligned with a first eye
                               of a user, wherein the second image is aligned with a second eye of the
                               user, wherein at least one image of the first image or the second image
                               includes a second object.” (emphasis added).

                               For example, in the first sentence of the detailed description section of
                               Microsoft Patent US 10,136,124 column 2 line 33 states “Concepts and
                               technologies are described herein for providing an improved stereoscopic
                               display of objects. A computing device creates a stereoscopic
                               representation of an object by coordinating a display of a first image and
                               a second image.” (emphasis added).

                               Thus, on information and belief, the HoloLens displays in Microsoft’s
                               DU, a second image for the right eye based on the initial viewing angle,
                               the view point for the right eye and the volume of interest. Together, the
                               left eye image and right eye image produce a three-dimensional image to
                               the user.

                               Further, and for example, in the Extended Reality section of the Unity
                               User Manual, Unity’s default rendering process for the Microsoft
                               HoloLens is called Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)




                                                         42
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 44 of 86 PageID 1357

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          Further, and for example, the Microsoft HoloLens 1 Display Unit (DU) is
                          shown below and includes a display for the left eye and a display for the
                          right eye.




                          Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware


                          Further, and for example, see the below screenshot, which shows an
                          image of a rocket rendered on the left side of the screenshot for a user’s
                          right eye, the two rocket images combining to create a holographic three-
                          dimensional image.




                          Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


                          HoloLens 2/IVAS

                          For example, the Microsoft HoloLens 2 Display Unit is shown below and
                          includes a display for the left eye and a display for the right eye. On
                          information and belief, as stated above, the HoloLens 2 is representative
                          of IVAS.



                                                      43
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 45 of 86 PageID 1358

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                              Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a


    wherein a convergence     On information and belief, the accused systems include a system wherein
    point of said image for   a convergence point of said image for said left eye and said image for
    said left eye and said    said right eye is shifted to provide a different perspective of the volume
    image for said right      of interest to said user. Further, on information and belief, Microsoft’s
    eye is shifted to         HoloLens 1, HoloLens 2, and IVAS embody a system wherein a
    provide a different       convergence point for said image for said left eye and said image for said
    perspective of the        right eye is shifted to provide a different perspective of the volume of
    volume of interest to     interest to said user.
    said user; and
                              For example, Microsoft’s Mixed Reality site discusses convergence and,
                              specifically, how where the eyes converge (the convergence point) can be
                              controlled by placing content/3D images at various depths.

                                “Convergence and accommodation are unique because they are
                                extra-retinal cues related to how the eyes change to perceive objects
                                at different distances. In natural viewing, convergence and
                                accommodation are linked. When the eyes view something near (e.g.
                                your nose) the eyes cross and accommodate to a near point. When
                                the eyes view something at infinity the eyes become parallel and the
                                eye accommodates to infinity. Users wearing HoloLens will always
                                accommodate to 2.0m to maintain a clear image because the
                                HoloLens displays are fixed at an optical distance approximately
                                2.0m away from the user. App developers control where users'
                                eyes converge by placing content and holograms at various
                                depths.”
                                Source: https://docs.microsoft.com/en-us/windows/mixed-reality/hologram-stability (emphasis added)




                                                          44
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 46 of 86 PageID 1359

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          As discussed on Microsoft’s Mixed Reality site and shown in the below
                          graphic, “For maximum comfort, the optimal zone for hologram
                          placement is between 1.25m and 5m. In every case, designers should
                          attempt to structure content scenes to encourage users to interact 1m or
                          farther away from the content (e.g. adjust content size and default
                          placement parameters).” (emphasis added).




                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/comfort


                          In the Microsoft HoloLens video below, the narrator (while discussing
                          vergence) talks about movement of a three-dimensional image which
                          impacts the convergence point of a person’s eyes, stating “As an object
                          moves closer to you, your eyes slowly converge” and “As the object
                          moves away, your eyes diverge.”




                                                      45
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 47 of 86 PageID 1360

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=-606oZKLa_s at 0:45-0:55


                          Further, and for example, in the Microsoft HoloLens 1 video below, the
                          user looks at an anatomic label of the heart. A line is shown from the
                          HoloLens to the structure labeled as the brachiocephalic artery indicating
                          the angle from the head to the virtual object. A yellow circle is shown on
                          the label, which indicates the structure being examined. This is the
                          convergence point where the center ray from the left eye and the center
                          ray from the right eye intersect.




                          Source: https://www.youtube.com/watch?v=6Gq2V59K140


                          For example, Microsoft Patent Application No. US 10,136,124, FIG. 2A
                          illustrates convergence. Object 202 in the volume has moved in position
                          from a distance of V1 (see FIG. 2A) to a distance of V2 (see FIG. 2C).
                          The convergence point is shifted to provide a different perspective of the
                          volume of interest. Fig 2A shows initial convergence 202 at a distance of
                          V1 with associated DU display in Fig 2B. Fig 2C shows the convergence
                          point 202 shifted to distance V2 with associated DU display in Fig 2D.

                                                    46
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 48 of 86 PageID 1361

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          HoloLens 2

                          For example, in an on-stage demonstration of HoloLens 2, the presenter
                          demonstrates how a three-dimensional image can be moved from far
                          away to close by, thus changing the convergence point of the three-
                          dimensional image. In other words, the volume of interest is viewed from
                          a different perspective in the second screenshot as compared to the first
                          one by shifting, among other things, the convergence point. On
                          information and belief, as stated above, the HoloLens 2 is also
                          representative of IVAS.




                                                 47
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 49 of 86 PageID 1362

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=uIHPPtPBgHk&t at 1:56-2:01


                          IVAS

                          For example, an article in the Army Times describes IVAS and how it is
                          being integrated with existing Army programs to bring capabilities of
                          those programs into IVAS, one of those programs being Nett Warrior.




                                                    48
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 50 of 86 PageID 1363

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive



                            “IVAS is drawing on existing and developing Army programs
                            to bring a host of functions and capabilities into one device.”

                            “Nett Warrior links soldiers together and can provide full
                            motion video, even connecting dismounted soldiers to ground
                            vehicles. It also accesses Blue Force Tracker, a location
                            software in use with ground vehicles since at least the early
                            2000s.”
                            Source: https://www.armytimes.com/news/your-army/2019/04/08/soldiers-marines-try-out-new-
                            device-that-puts-mixed-reality-multiple-functions-into-warfighters-hands/



                          The Nett Warrior 3D program is specifically designed to enhance
                          situational awareness of the soldier. Therefore, the different elements
                          within the 3D volume can be examined through use of convergence
                          points, just as is done with the HoloLens 1 and 2. For example, the
                          soldier can select a specific geographic region to be displayed from a
                          larger geographic region. Reasonable discovery will confirm this
                          interpretation. See the below as further evidence in support of this
                          interpretation.

                          For example, “Nett Warrior (NW) is an integrated dismounted leader
                          Situational Awareness (SA) system used during combat operations. The
                          system provides unparalleled SA to the dismounted leader, allowing for
                          faster and more accurate decision-making in the tactical fight. With
                          advanced navigation, SA and information-sharing capabilities, leaders are
                          able to avoid fratricide and are more effective and lethal in the execution
                          of their combat missions. The NW system is connected through secure,
                          tactical radios, and other transports that share information from one NW
                          to another. Additionally, the NW smart device displays leader locations,
                          tactical imagery and tactical graphics.”
                          Source: https://asc.army.mil/web/portfolio-item/soldier-nw/#


                          For further example, “The NW program delivers a SA and MC system,
                          which has the ability to graphically display the location of an individual
                          leader’s location on a digital geo-referenced map image. Additional
                          Soldier, platform and unit locations are also displayed on the digital user
                          interface”
                          Source: https://web.archive.org/web/20190127095452/https://www.peosoldier.army.mil/docs/pmswar/Nett-
                          Warrior-Poster-061512.pdf


                          On information and belief, Nett Warrior resembles a similar user
                          interface as the below screenshot, which enables zooming in and out.

                                                       49
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 51 of 86 PageID 1364

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          Zooming on a 2D display corresponds to providing a different perspective
                          view of a volume of interest, such as a building (as shown below). As it
                          relates to IVAS, increasing or decreasing the render distance of a
                          map/volume three-dimensional image (which changes the convergence
                          point) results in the map/volume being enlarged or shrunk, similar to a
                          2D display. Reasonable discovery will confirm this interpretation.




                          Source: https://www.armytimes.com/news/your-army/2019/10/17/squads-to-tap-into-cellular-networks-and-
                          battle-track-on-tablets-at-network-trials/

                          For reference, below is a screenshot of a GUI of Nett Warrior, showing
                          what appears to be a map view that is being manipulated by the user.




                                                     50
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 52 of 86 PageID 1365

                               U.S. Patent 9,349,183
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://www.youtube.com/watch?v=6f3KjvK6hxc at 0:36


    selecting an alternate     On information and belief, the accused systems include a system for
    viewing angle, said        selecting an alternate viewing angle, said selecting an alternate viewing
    selecting an alternate     angle comprising the succeeding steps. Further, on information and
    viewing angle              belief, the HoloLens 1, HoloLens 2, and IVAS include a system
    comprising:                comprising the succeeding steps.

                               In describing their heads-up displays, Microsoft stated:

                                 "This treatment can be implemented as a set of displays that
                                 immediately translate with the user, but do not rotate with the user’s
                                 head until a threshold of rotation is reached. Once that rotation is
                                 achieved, the HUD may reorient to present the information
                                 within the user’s field of view."
                                 Source: https://docs.microsoft.com/en-us/windows/mixed-reality/comfort (emphasis added)




                               Further, and for example, in a demonstration of HoloLens, a view of a
                               mountainous region is viewed from an initial angle and an alternative
                               angle.




                                                         51
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 53 of 86 PageID 1366

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=1MIOii_TRLY




                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                          In general, Microsoft HoloLens technology allows users to move, resize,
                          and rotate the three-dimensional image, constantly creating new
                          viewpoints for both the user’s left and right eyes.




                                                     52
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 54 of 86 PageID 1367

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                              Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage


    reorienting said          On information and belief, the accused systems include a system for
    volume of interest in     reorienting said volume of interest in accordance with said alternate
    accordance with said      viewing angle. On information and belief, the HoloLens 1, HoloLens 2,
    alternate viewing         and IVAS reorient said volume of interest in accordance with said
    angle;                    alternate viewing angle.

                              For example, Microsoft Patent No. 8,964,008, Microsoft disclosed that
                              the volume of interest is reoriented in accordance with the viewing angle.
                              For example, claim 10 (independent claim) states “determine a

                                                          53
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 55 of 86 PageID 1368

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          presentation image to send to the head-mounted display system by
                          determining a portion of, and an orientation of, the volumetric video
                          image data mapped to a portion of the presentation space that is within
                          the viewer's field of view based upon the viewer tracking image data and
                          the motion data, the presentation image corresponding to a first
                          perspective of an object in the volumetric video image data.”

                          For example, in a video on Microsoft’s HoloLens YouTube channel, a
                          medical application is shown that includes reorienting, for example, a
                          heart. The initial image (top) and subsequent image (bottom) show the
                          initial orientation of a volume of interest and subsequent reoriented
                          volume of interest, respectively.




                          Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58


                          HoloLens 2/IVAS

                          As shown below in a Microsoft HoloLens 2 video, the volume of interest
                          (i.e., heart) is reoriented in accordance with the said alternative viewing
                          angle. Note that a combination of zooming and alternating viewing angles
                          is performed. As stated above, the HoloLens 2 is representative of IVAS.




                                                   54
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 56 of 86 PageID 1369

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                              Source: https://www.youtube.com/watch?v=eqFqtAJMtYE at 0:48


    displaying, in said DU,   On information and belief, Microsoft’s accused systems include a system
    an image for said left    for displaying, in said DU, an image for said left eye based on said
    eye based on said         alternate viewing angle, said view point for said left eye and said volume
    alternate viewing         of interest. The HoloLens 1, HoloLens 2, and IVAS displays in
    angle, said view point    Microsoft’s DU, an image for the left eye based on the alternate viewing
    for said left eye and     angle, a view point for the left eye, and a volume of interest.
    said volume of
    interest; and             For example, Microsoft Patent US 10,136,124, in the detailed description
                              of the figures, it states “Turning now to FIGS. 2A-2D, aspects of one
                              illustrative example is shown. FIG. 2A illustrates a top view of an
                              example scenario used to illustrate configurations disclosed herein.
                              In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                              second object 202 at a first vergence distance, V1. As also shown in FIG.
                              2A, the objects are also located at a focal distance, F1. For illustrative
                              purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                              right eye, of the user 201 to the second object 202; and the line of sight
                              from a second eye, e.g., the left eye, of the user 201 to the second
                              object 202.” (emphasis added). Figure 2C shows an alternate viewing
                              angle (compare with Figure 2A).




                                                        55
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 57 of 86 PageID 1370

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          For example, Microsoft Patent US 10,136,124, in Claim 1 the term
                          “display property” is used. The display property changes with “vergence
                          distance” which, in turn, provides an alternate viewing angle, Compare
                          Figure 2A above with Figure 2C below and note the alternate viewing
                          angle.

                          For example, Microsoft Patent No. 8,964,008 claim 10 (independent
                          claim) states “determine a presentation image to send to the head-
                          mounted display system by determining a portion of, and an orientation
                          of, the volumetric video image data mapped to a portion of the
                          presentation space that is within the viewer's field of view based upon the
                          viewer tracking image data and the motion data, the presentation image
                          corresponding to a first perspective of an object in the volumetric video
                          image data”.

                          For example, in the Extended Reality section of the Unity User Manual,
                          Unity’s default rendering process is for the Microsoft HoloLens is called
                          Multi-pass.

                           “Multi-pass rendering runs 2 complete render passes (one for
                           each eye).”

                           Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                           added)


                          For further example, in a Verizon video about using the HoloLens to
                          change how the world visualizes cancer, Radiologist Dr. Christopher
                          Morley states “we saw an opportunity to fundamentally change how we
                          visualize cancer by turning 2D MRI images into 3d holographic
                          renderings.” Within this same video, Neurosurgeon Dr. Choudry views
                          the volume of interest from an alternate viewing angle. Additionally, note
                          that two different filtering levels are shown. First, showing the lower
                          spine. Second, showing a larger portion of the spine.




                                                    56
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 58 of 86 PageID 1371

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive




                              Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8


    displaying, in said DU,   On information and belief, Microsoft’s accused systems include the
    an image for said right   system for displaying, in said DU, an image for said right eye based on
    eye based on said         said alternate viewing angle, said view point for said right eye, and said
    alternate viewing         volume of interest and wherein said image for said left eye and said
    angle, said view point    image for said right eye produce an alternate three-dimensional image to
    for said right eye, and   said user. The HoloLens 1, HoloLens 2, and IVAS displays in
    said volume of interest   Microsoft’s DU, an image for the right eye based on the alternate viewing
    and wherein said          angle, a viewpoint for the right eye, and a volume of interest. Together,
    image for said left eye   the left eye image and right eye image produce a three-dimensional image
    and said image for said   to the user.
    right eye produce an
    alternate three-          For example, Microsoft Patent US 10,136,124, in Claim 1 the term
    dimensional image to      “display property” is used. The display property changes with “vergence
    said user.

                                                       57
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 59 of 86 PageID 1372

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                               distance” which, in turn, provides an alternate viewing angle, Compare
                               Figure 2A with Figure 2C and note the alternate viewing angle.




                               For example, Microsoft Patent US 10,136,124 states in the first sentence
                               of the detailed description “Concepts and technologies are described
                               herein for providing an improved stereoscopic display of objects.”

                               For example, in the Extended Reality section of the Unity User Manual,
                               Unity’s default rendering process is for the Microsoft HoloLens is called
                               Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


                               Additionally, the Microsoft HoloLens site states that the HoloLens allows
                               the user to “see intricate details on 3D images more easily and
                               comfortably with industry-leading solutions.” See <
                               https://www.microsoft.com/en-us/hololens/hardware>.


    Claim 14. The              On information and belief, the accused systems include the system of
    computer system of         claim 13 further comprising selecting items of said image to be filtered,
    claim 13 further           said selecting items of said image to be filtered comprising the
    comprising selecting       subsequent steps. Further, on information and belief, Microsoft’s
    items of said image to     HoloLens 1, HoloLens 2, and IVAS remove superficial items in the
    be filtered, said          volume so deeper items can be better seen.
    selecting items of said

                                                         58
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 60 of 86 PageID 1373

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                         Priority Date: December 28, 2006
                           Note: Statements made herein are illustrative and not exhaustive

    image to be filtered          For example, Microsoft Patent US 10,136,124, claim 5 states “The head-
    comprising:                   mounted display device of claim 1, wherein determining the display
                                  property includes an adjustment of a first display contrast property the
                                  first image and a second display property of the second image.”.

                                  On information and belief, a person of ordinary skill in the art would find
                                  that adjusting contrast property is analogous to filtering. In the '183 patent
                                  specification, filtering was thoroughly discussed, and multiple terms were
                                  used (e.g., "subtract" column 10, line 52, “eliminate” column 15, line 5,
                                  etc.).

                                  For example, in Microsoft Patent US 10,136,124, in the detailed
                                  description section column 6 line 46, it states “In configurations where
                                  fading of one or more representations occurs, the fading may be applied
                                  with a gradual application of the effect. The speed in which the fading is
                                  applied may make the application of the effect minimally noticeable to
                                  the user.”

                                  On information and belief, a person of ordinary skill in the art would find
                                  that fading is analogous to filtering. In the '183 patent specification, this
                                  iterative process was described in column 1 lines 1-4, which recites
                                  "After viewing the volume of interest with the tissue selected having been
                                  removed, the user could select additional tissues for removal (or to be re-
                                  added) and iterate this process multiple times."

                                  For example, Microsoft Patent US10,136,124, claim 3 states “3. The
                                  head-mounted display device of claim 1, wherein a prominence
                                  associated with the display property is based on, at least in part, a time
                                  associated with the display of the first image or the second image.”

                                  For example, and by way of background, the Anderson Article uses
                                  LiDAR reflectivity to discriminate vegetation from non-vegetation with a
                                  Normalized Difference Vegetation Index (NDVI) of cut off value of 0.2.


                                   " Firstly, some of the data, filtered through Mineways into
                                   Minecraft .objs, contained ‘flyaway’ voxels, i.e. blocks of
                                   vegetation not fixed to the main sample.
                                   Source: Anderson article – Exhibit E




                                                             59
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 61 of 86 PageID 1374

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

                               Additionally, and by way of background, an article from GCN discusses
                               performing feature extraction, which is analogous to filtering.

                                  "Some research focuses on using LIDAR to perform fully
                                  automated feature extractions, 3-D urban modeling and vertical
                                  obstruction analysis, the scientist said. LIDAR might eventually
                                  perform semi-automated feature extraction and display — for
                                  example, for vegetation, buildings and roads."
                                  Source: https://gcn.com/articles/2011/07/18/tech-watch-geoint-lidar.aspx




    selecting items of said    On information and belief, the accused systems include a system for
    image to be subtracted     selecting items of said image to be subtracted from said image to produce
    from said image to         a filtered image. For example, and on information and belief, the
    produce a filtered         HoloLens 1, HoloLens 2, and IVAS include a system for selecting items
    image;                     of said image to be subtracted from said image to produce a filtered
                               image.

                               For example, Figure 1C and 1D from Microsoft Patent US 9,116,666,
                               illustrates a user’s hands forming a closed loop to perform filtering.




                               For example, Microsoft Patent US 9,116,666 column 3 line 39-46 states
                               "FIG. 1C shows another example in which the selected region 73 is
                               presented in an “X-ray” mode that allows the user to see through an
                               otherwise opaque portion of the virtual image. In this example, the
                               virtual image 119 of the house is presented in the HMD as an opaque
                               image in the normal mode. However, when the user places their hands 75
                               in what is referred to herein as a “region select symbol the user is able to
                               see inside of the image 119 of the house."" (emphasis added).

                               For example, Microsoft Patent US 10,136,124, in the detailed description
                               section column 6 line 46, it states “In configurations where fading of one
                               or more representations occurs, the fading may be applied with a gradual

                                                          60
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 62 of 86 PageID 1375

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          application of the effect. The speed in which the fading is applied may
                          make the application of the effect minimally noticeable to the user. In
                          addition, the fading may be directly associated with the vergence
                          distance, e.g., a representation becomes more obscured as the
                          vergence distance is reduced. Other examples may apply an effect based
                          on a function of the vergence distance and time a representation is
                          displayed. In such an example, a vergence distance may rapidly decrease,
                          but an effect may not be applied until after a predetermined period of
                          time after the vergence distance has changed." (emphasis added)

                          On information and belief, a person of ordinary skill in the art would find
                          that fading is analogous to filtering. In the '183 patent specification, this
                          iterative process was described in column 11 lines 1-4, which recites
                          "After viewing the volume of interest with the tissue selected having been
                          removed, the user could select additional tissues for removal (or to be re-
                          added) and iterate this process multiple times."

                           “[The] “user can select a region by forming a closed loop with
                           hand and the selected region rendered for zooming, filtering
                           etc.”
                           Source: https://www.ipwatchdog.com/2018/02/20/hololens-holographic-technology/id=93660/
                           (emphasis added)


                          As shown, for example, below, Neurosurgeon Dr. Osamah Choudry, a
                          user of the HoloLens 1, views a first image showing the skull and a
                          second filtered image where the skull has been subtracted.




                          Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8


                          Furthermore, HoloLens has partnered with Phillips to generate a volume
                          of interest out of CT slices to perform precision surgery. The below

                                                   61
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 63 of 86 PageID 1376

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          image shows doctors performing surgery with the dual Azurion-HoloLens
                          set up. Note, that the virtual object that is shown are blood vessels and
                          that the remainder of the tissues of the patient's abdomen have been
                          subtracted so that the blood vessels can be clearly seen, unobscured by
                          the overlying tissues.




                          Source: https://www.youtube.com/watch?v=loGxO3L7rFE


                           “HoloLens 2 allows me to see the real world superimposed with
                           live data and the 3D medical imagery needed to guide our
                           precision therapy.”

                           Source:
                           https://www.philips.com/a-w/about/news/archive/blogs/innovation-matters/20190322-observing-
                           the-future-through-an-ar-lens.html



                          As further example, and by way of background, an article from GCN
                          shows that feature extraction is analogous to filtering.


                             "Some research focuses on using LIDAR to perform fully
                             automated feature extractions, 3-D urban modeling and vertical
                             obstruction analysis, the scientist said. LIDAR might eventually
                             perform semi-automated feature extraction and display — for
                             example, for vegetation, buildings and roads."

                             Source: https://gcn.com/articles/2011/07/18/tech‐watch‐geoint‐lidar.aspx




                                                    62
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 64 of 86 PageID 1377

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              As further example, a Microsoft HoloLens 2 promotional video shows
                              filtering (subtracting the skin surface) so that the doctor can see into the
                              body.




                              Source: https://www.youtube.com/watch?v=eqFqtAJMtYE&t=3s at 1:00-1:03

                              On information and belief, the HoloLens 2 is representative of IVAS’s
                              functionalities.
    displaying, in said DU,   The accused systems include a system for displaying, in said DU, a
    a filtered image for      filtered image for said left eye based on said initial viewing angle, said
    said left eye based on    view point for said left eye and said volume of interest. The HoloLens 1,
    said initial viewing      HoloLens 2, and IVAS displays in Microsoft’s DU a first image for the
    angle, said view point    left eye on the initial viewing angle, the viewpoint for the left eye, and a
    for said left eye and     volume of interest.
    said volume of
    interest; and             As evidenced below, the Extended Reality section of the Unity User
                              Manual, Unity’s default rendering process is for the Microsoft HoloLens
                              is called Multi-pass.




                                                       63
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 65 of 86 PageID 1378

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive


                               “Multi-pass rendering runs 2 complete render passes (one for
                               each eye).”

                               Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                               added)



                                 In a Verizon video about using the HoloLens to change how the
                                 world visualizes cancer, Radiologist Dr. Christopher Morley
                                 states “we saw an opportunity to fundamentally change how we
                                 visualize cancer by turning 2D MRI images into 3d holographic
                                 renderings.” Within this same video, Neurosurgeon Dr. Choudry
                                 is wearing the HoloLens 1 to view filtered medical images.




                                 Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13-0:15.




    displaying, in said DU,   The accused systems include a system for displaying, in said DU, a
    a filtered image for      filtered image for said right eye based on said initial viewing angle, said
    said right eye based on   view point for said right eye, and said volume of interest and wherein said
    said initial viewing      filtered image for said left eye and said filtered image for said right eye
    angle, said view point    produce a filtered three-dimensional image to said user.
    for said right eye, and
    said volume of interest   On information and belief, the HoloLens 1, HoloLens 2, and IVAS
    and wherein said          displays in Microsoft’s DU, a first image for the right eye based on the
    filtered image for said   initial viewing angle, the viewpoint for the right eye, and a volume of
    left eye and said         interest. Together, the left eye image and right eye image produce a three-
    filtered image for said   dimensional image to the user.
    right eye produce a

                                                        64
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 66 of 86 PageID 1379

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                    Priority Date: December 28, 2006
                      Note: Statements made herein are illustrative and not exhaustive

    filtered three-          As evidenced below, in the Extended Reality section of the Unity User
    dimensional image to     Manual, Unity’s default rendering process is for the Microsoft HoloLens
    said user.               is called Multi-pass.

                              “Multi-pass rendering runs 2 complete render passes (one for
                              each eye).”

                              Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                              added)


                               In a Verizon video about using the HoloLens to change how the
                               world visualizes cancer, Radiologist Dr. Christopher Morley
                               states “we saw an opportunity to fundamentally change how we
                               visualize cancer by turning 2D MRI images into 3d holographic
                               renderings.” Within this same video, Neurosurgeon Dr. Choudry
                               is wearing the HoloLens 1 to view filtered medical images.




                               Source: https://www.youtube.com/watch?time_continue=13&v=hxo9D69KRu8 at 0:13-0:15.




                             For example, the Microsoft HoloLens 1 Display Unit (DU) is shown
                             below and contains a display for the left eye and a display for the right
                             eye, which provides the three-dimensional image to the user.




                                                       65
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 67 of 86 PageID 1380

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://docs.microsoft.com/en-us/hololens/hololens1-hardware

                               HoloLens 2/IVAS

                               The Microsoft HoloLens 2 Display Unit (DU) is shown below and
                               includes a display for the left eye and a display for the right eye, which
                               provides the three-dimensional image to the user. On information and
                               belief, Microsoft’s IVAS design closely resembles the HoloLens 2.




                               Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




    Claim 15. The              On information and belief, the accused systems include the computer
    computer system of         system of claim 13 further comprising selecting items of said image to be
    claim 13 further           colored, said selecting items of said image to be colored comprises the
    comprising selecting       succeeding steps. On information and belief, the HoloLens 1, HoloLens
    items of said image to     2, and IVAS further comprise selecting items of said image to be colored,
    be colored, said           said selecting items of said image to be colored comprising the
    selecting items of said    succeeding steps.
    image to be colored
    comprising:                For example, Microsoft Patent US 10,136,124, claims 6 is as follows:
                               “The method of claim 1, wherein adjusting the display property of the
                               first image comprises adjusting a contrast property of the first image of
                               the object.” A person of ordinary skill in the art would recognize that


                                                           66
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 68 of 86 PageID 1381

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              adjusting the contract property can help the user distinguish elements of
                              an image (https://radiopaedia.org/articles/contrast-resolution?lang=us).

                              Further, CT scan data consists of multiple pixels (typically 32-bit data) on
                              each slice, as shown in gray scale on the monitor. Note that the data from
                              the CT scan varies based on the property of the tissue scanned. The
                              Microsoft HoloLens adjusts the contrast properties of the CT scans and
                              presents in color, thus performing coloring of items in the image,
                              as shown as the object in front of the medical student.




                              Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 1:06.


    sorting voxels of said    On information and belief, the accused systems include the computer
    items by a property of    system of claim 13 further sorting voxels of said items by a property of
    said voxel;               said voxel. On information and belief, the HoloLens 1, HoloLens 2, and
                              IVAS include such step.

                              For example, Microsoft HoloLens performs sorting of voxels by voxel
                              property (described above) and applies colors to groups of sorted voxels,
                              so that the heart muscle becomes pink and the blood vessels become
                              beige color. See the image below.




                                                        67
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 69 of 86 PageID 1382

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 1:06.


                          The Microsoft HoloLens processes the grayscale CT scan based on
                          Hounsfield level by voxel property data unit. The heart muscle is shown
                          as mid-gray on the 2D monitor and pink on the HoloLens. This
                          transformation is performed by image segmentation (e.g., Sharma et al.,
                          "Automated medical image segmentation techniques". Journal of Medical
                          Physics, 2010). An excerpt from Sharma's article, by way of background,
                          states, " Segmentation is the process dividing an image into regions with
                          similar properties such as gray level...The role of segmentation is to
                          subdivide the objects in an image". Microsoft HoloLens applies false
                          color (pink) to the segmented heart muscle.

                          For example, and by way of background, the Anderson article illustrates
                          LiDAR data and thresholds for sorting of voxels by a property of a voxel.




                          Source: Anderson article – Exhibit 9

                          In one test, the Army used a pocket-sized drone (FLIR’s Black Hornet



                                                      68
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 70 of 86 PageID 1383

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              UAV) to conduct terrain mapping exercises.
                                 “Army modernization officials used the pocket-sized drones,
                                 which are part of the Soldier Borne Sensor program, to take video
                                 footage of a military operations in urban terrain (MOUT) training
                                 complex. Then they viewed the footage in IVAS, Potts said.”

                                 "They flew [the drones] over the MOUT site; [they] downloaded
                                 its data; it processed an algorithm; and inside an IVAS suddenly
                                 you've got a 3-D holographic image of that entire MOUT site.
                                 And now you can do a complete battle drill without building a
                                 sand table," Potts recently told Military.com. "You can walk
                                 around it. You can look down the streets."
                                 Source: https://www.military.com/daily-news/2019/12/16/wearable-device-could-replace-sand-
                                 tables-soldiers.html




    applying colors to        On information and belief, the accused systems include the computer
    groups of sorted voxels   system of claim 13 further applying colors to groups of sorted voxels to
    to obtain a colored       obtain a colored image. On information and belief, the HoloLens 1,
    image;                    HoloLens 2, and IVAS include such step.

                              For example, the Microsoft HoloLens has applied colors to groups of
                              sorted voxels. As illustrated, the heart muscle is shown as pink and the
                              blood vessels are shown as light beige. See image below.




                              Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at1:06.


    displaying, in said DU,   On information and belief, the accused systems include the computer
    a colored image for       system of claim 13 further displaying, in said DU, a colored image for
    said left eye based on    said left eye based on said initial viewing angle, said view point for said

                                                        69
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 71 of 86 PageID 1384

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

    said initial viewing      left eye and said volume of interest. The HoloLens 1, HoloLens 2, and
    angle, said view point    IVAS displays in Microsoft’s display unit, an image for the left eye based
    for said left eye and     on the initial viewing angle, the viewpoint for the left eye and the volume
    said volume of            of interest.
    interest; and
                              In the Extended Reality section of the Unity User Manual, Unity’s default
                              rendering process is for the Microsoft HoloLens is called Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


                              As previously described, the below screenshot is a partial representation
                              of how Microsoft creates a three-dimensional image in a user’s eyes (e.g.,
                              left eye). A person of ordinary skill in the art would understand that this
                              concept applies to all three-dimensional images, including colored ones
                              provided, for example, in Microsoft’s HoloStudio.




                              Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02


    displaying, in said DU,   On information and belief, the accused systems include the computer
    a colored image for       system of claim 13 further displaying, in said DU, a colored image for
    said right eye based on   said right eye based on said initial viewing angle, said view point for said
    said initial viewing      right eye, and said volume of interest and wherein said colored image for
    angle, said view point    said left eye and said colored image for said right eye produce a colored
    for said right eye, and   three-dimensional image to said user. Thus, the HoloLens 1, HoloLens 2,
    said volume of interest   and IVAS displays in their DU, a second image for the right eye based on
    and wherein said          the initial viewing angle, second viewpoint and volume of interest.

                                                         70
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 72 of 86 PageID 1385

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

    colored image for said    Together, the left eye image and right eye image produce a three-
    left eye and said         dimensional image to the user.
    colored image for said
    right eye produce a       In the Extended Reality section of the Unity User Manual, Unity’s default
    colored three-            rendering process is for the Microsoft HoloLens is called Multi-pass.
    dimensional image to
    said user.
                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html



                              As previously described, the below screenshot is a partial representation
                              of how Microsoft creates a three-dimensional image in a user’s eyes (e.g.,
                              left eye). A person of ordinary skill in the art would understand that this
                              concept applies to all three-dimensional images, including colored ones
                              provided, for example, in Microsoft’s HoloStudio.




                              Source: https://www.youtube.com/watch?v=-606oZKLa_s at 1:02




    Claim 16. The             On information and belief, the accused systems include the computer
    computer system of        system of claim 13 further comprising zooming in on a portion of said
    claim 13 further          image, said zooming in on a portion of said image comprising succeeding
    comprising zooming in     steps. On information and belief, the HoloLens 1, HoloLens 2, and IVAS
    on a portion of said      include such steps.
    image, said zooming in
    on a portion of said      For example, Microsoft Patent 9,116,666 "FIG. 1B shows one example
    image comprising:         in which the selected region 73 is magnified (or Zoomed in)."


                                                        71
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 73 of 86 PageID 1386

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: Microsoft US Patent 9,116,666


                          As shown below, a user of Microsoft HoloLens demonstrates the zoom
                          function on a terrain dataset of a mountainous region, San Francisco and
                          Capetown. The image on the left is the initial image and the image on the
                          right is the zoomed image.




                          Source: https://www.youtube.com/watch?v=1MIOii_TRLY


                          For example, a video on the Microsoft HoloLens YouTube channel
                          shows the medical student zooming on the heart with alternate viewing
                          angles. The first image shows a medical student viewing the initial
                          position of a heart. The second image shows the student zooming in and
                          seeing an alternate viewing angle.




                                                     72
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 74 of 86 PageID 1387

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                         Priority Date: December 28, 2006
                           Note: Statements made herein are illustrative and not exhaustive




                                  Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.


    selecting a new               On information and belief, Microsoft’s accused systems include the
    viewpoint for a left          computer system of claim 13 further selecting a new viewpoint for a left
    eye;                          eye. On information and belief, the HoloLens 1, HoloLens 2, and IVAS
                                  include such a step.

                                  As shown below, a video on the Microsoft HoloLens YouTube channel
                                  shows the medical student zooming on the heart to achieve closer
                                  inspection. The first image shows a medical student viewing the initial
                                  position of a heart. The second image shows the student zooming in and
                                  seeing an alternate viewing position.




                                  Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.




                                                            73
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 75 of 86 PageID 1388

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                          In general, Microsoft HoloLens technology allows users to move, resize,
                          and rotate three-dimensional images, constantly creating new viewpoints
                          for both the user’s left and right eyes.




                                                     74
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 76 of 86 PageID 1389

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage


    selecting a new            On information and belief, the accused systems include the computer
    viewpoint for a right      system of claim 13 further selecting a new viewpoint for a right eye. On
    eye;                       information and belief, the HoloLens 1, HoloLens 2, and IVAS include
                               such step.

                               As evidenced below, a video on the Microsoft HoloLens YouTube
                               channel shows the medical student zooming on the heart to achieve closer
                               inspection. The first image shows a medical student viewing the initial


                                                           75
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 77 of 86 PageID 1390

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          position of a heart. The second image shows the student zooming in and
                          seeing an alternate viewing position.




                          Source: https://www.youtube.com/watch?v=SKpKlh1-en0&feature=youtu.be&t=58 at 0:57.




                          Source: https://docs.microsoft.com/en-us/windows/mixed-reality/mrtk-101


                                                     76
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 78 of 86 PageID 1391

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                     Priority Date: December 28, 2006
                       Note: Statements made herein are illustrative and not exhaustive

                              In general, Microsoft HoloLens technology allows users to move, resize,
                              and rotate three-dimensional images, constantly creating new viewpoints
                              for both the user’s left and right eyes, as evidenced below.




                              Source: https://docs.microsoft.com/en-us/hololens/hololens2-basic-usage


    displaying, in said DU,   On information and belief, the accused systems include the computer
    an image for said left    system of claim 13 further displaying, in said DU, an image for said left
    eye based on said         eye based on said initial viewing angle, said new view point for said left
    initial viewing angle,    eye and said volume of interest. The HoloLens 1, HoloLens 2, and IVAS
    said new view point       displays in Microsoft display unit, a first image for the left eye based on

                                                          77
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 79 of 86 PageID 1392

                               U.S. Patent 9,349,183
           “Method and Apparatus for Three-Dimensional Viewing of Images”
                   Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive

    for said left eye and      the initial viewing angle, the new view point for the left eye and the
    said volume of             volume of interest.
    interest; and
                               For example, in the Extended Reality section of the Unity User Manual,
                               Unity’s default rendering process is for the Microsoft HoloLens is called
                               Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


    displaying, in said DU,    On information and belief, the accused systems include the computer
    an image for said right    system of claim 13 further displaying, in said DU, an image for said right
    eye based on said          eye based on said initial viewing angle, said new view point for said right
    initial viewing angle,     eye, and said volume of interest and wherein said image for said left eye
    said new view point        and said image for said right eye produce a three-dimensional image to
    for said right eye, and    said user. The HoloLens 1, HoloLens 2, and IVAS displays in their
    said volume of interest    display unit, an image for the right eye based on the initial viewing angle,
    and wherein said           the new view point for the right eye and volume of interest. Together, the
    image for said left eye    left eye image and right eye image produce a three-dimensional image to
    and said image for said    the user.
    right eye produce a
    three-dimensional          For example, the Extended Reality section of the Unity User Manual,
    image to said user.        Unity’s default rendering process is for the Microsoft HoloLens is called
                               Multi-pass.

                                “Multi-pass rendering runs 2 complete render passes (one for
                                each eye).”

                                Source: https://docs.unity3d.com/Manual/SinglePassStereoRenderingHoloLens.html (emphasis
                                added)


                               For further example, the Microsoft HoloLens Display Unit (DU) is has a
                               left eye display and a right eye display.




                                                         78
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 80 of 86 PageID 1393

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a


                               For even further example, the Microsoft HoloLens 2 Display Unit (DU) is
                               shown below and includes a display for the left eye and a display for the
                               right eye. On information and belief, as stated above, the HoloLens 2 is
                               representative of IVAS.




                               Source: https://haptic.al/hat-is-hololens-mixed-reality-c01198c5bbb?gi=afe21b101d2a




    Claim 17. The              On information and belief, the accused systems include the computer
    computer system of         system of claim 13 wherein said DU is selected from the group consisting
    claim 13 wherein said      of a display unit incorporating polarized lenses, a display unit wherein
    DU is selected from        multiplexed images are viewed via shuttered lenses, virtual reality
    the group consisting of    displays having a display unit with unique left and right eye pixel
    a display unit             displays, and other types of three-dimensional (3D) displays.
    incorporating polarized
    lenses, a display unit     For example, and on information and belief at least “other types of three-
    wherein multiplexed        dimensional (3D) displays” are met by HoloLens 1, HoloLens 2, and
    images are viewed via      IVAS. Furthermore, and on information and belief, at least HoloLens 2
    shuttered lenses,          and IVAS include “a display unit incorporating polarized lenses”.
    virtual reality displays
    having a display unit      For example, Microsoft’s US Patent No. 10,086,686, claim 1 states that
    with unique left and       “one or more Bragg polarization gratings (BPGs) provided on a portion


                                                           79
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 81 of 86 PageID 1394

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                        Priority Date: December 28, 2006
                          Note: Statements made herein are illustrative and not exhaustive

    right eye pixel              of the optical element, the one or more BPGs configured to receive
    displays, and other          polarized light from one or more display engines via a polarizer, wherein
    types of three-              the polarized light comprises a first portion of light having a first
    dimensional (3D)             polarization and a second portion of light having a second polarization.”
    displays.                    (emphasis added). The image below illustrates the optical assembly.
                                 Note, that the lens is comprised of two circular polarization filters (170
                                 and 171) of opposite orientation. Thus, “polarized lenses” is met.




                                 For example, in a YouTube video titled “How the HoloLens 2 Works,
                                 Explained by Microsoft’s Alex Kipman,” Kipman explained that the
                                 HoloLens has MEMS laser displays, one for each eye (right and left) –
                                 “so there’s two of these in a HoloLens. So, three lasers. One red, one
                                 green, one blue.” The fast scanning mirror spreads the photons from the
                                 lasers horizontally, and then the photons bounce to the slow scanning
                                 mirror that spreads the photons vertically See images below.




                                                        80
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 82 of 86 PageID 1395

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          Rendition of MEMS Laser Display:




                          Source: https://www.youtube.com/watch?v=S0fEh4UdtT8 at 12:10.

                          Actual MEMS Laser Display:




                          Source: https://www.youtube.com/watch?v=S0fEh4UdtT8 at 14:29.


                          HoloLens 1, HoloLens 2, and IVAS all are 3D displays, as shown below.
                          For example, a screenshot from Microsoft’s HoloLens webpage shows an
                          individual interacting with a 3D image of a chair and is thus a type of 3D
                          display.




                                                    81
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 83 of 86 PageID 1396

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.microsoft.com/en-us/hololens


                          Also, for example, from Forbes Jan 14, 2017 the article titled “Microsoft
                          HoloLens Review: Winning the Reality Wars”: “As a standalone
                          computer it doesn't need to be connected to a desktop or laptop computer,
                          it is genuinely standalone.”
                          Source: https://www.forbes.com/sites/ewanspence/2017/01/14/microsoft-hololens-review-experience-
                          review/#459b2a31eabc


                          As another example, from The Verge April 6, 2016, the article titled
                          “Inside Microsoft’s HoloLens”: “Opening up the HoloLens is a startling
                          reminder that this is a self-contained holographic computer”. See the
                          image below which shows the components inside of the Microsoft
                          HoloLens display unit.




                                                     82
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 84 of 86 PageID 1397

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive




                          Source: https://www.theverge.com/2016/4/6/11376442/microsoft-hololens-holograms-parts-teardown-photos-
                          hands-on


                          HoloLens 2/IVAS

                          For example, from the Feb 24, 2019 article “HoloLens 2: Inside
                          Microsoft’s new headset”, see the below images which show the
                          Microsoft HoloLens 2 display unit and some of the components inside.
                          On information and belief, as stated above, the HoloLens 2 is
                          representative of IVAS.




                                                     83
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 85 of 86 PageID 1398

                              U.S. Patent 9,349,183
          “Method and Apparatus for Three-Dimensional Viewing of Images”
                  Pre-Discovery Evidence of Use for Infringement
                                      Priority Date: December 28, 2006
                        Note: Statements made herein are illustrative and not exhaustive




                               Source: https://www.theverge.com/2019/2/24/18235460/microsoft-hololens-2-price-specs-mixed-reality-ar-vr-
                               business-work-features-mwc-2019




    Claim 18. The              On information and belief, the accused systems include the computer
    computer system of         system of claim 13 wherein said convergence point comprises a point
    claim 13 wherein said      where a center theta-alpha ray from said viewpoint of said left eye and a
    convergence point          center theta-alpha ray from said viewpoint of said right eye intersect. On
    comprises a point          information and belief, the HoloLens 1, HoloLens 2, and IVAS include a
    where a center theta-      convergence point that comprises point where a center theta-alpha ray
    alpha ray from said        from said viewpoint of said left eye and a center theta-alpha ray from said
    viewpoint of said left     viewpoint of said right eye intersect.
    eye and a center theta-
    alpha ray from said        As shown, for example, in the Microsoft HoloLens 1 video below, the
    viewpoint of said right    user looks at an anatomic label of the heart. A line is shown from the
    eye intersect.             HoloLens 1 to the structure labeled as the brachiocephalic artery
                               indicating the angle from the head to the virtual object. A yellow circle is
                               shown on the label, which indicates the structure being examined. This is
                               the convergence point where the center ray from the left eye and the
                               center ray from the right eye intersect. As previously stated, and on
                               information and belief, HoloLens 2 and IVAS build off of the foundation
                               created by the HoloLens 1, and therefore it is believed that capabilities of

                                                          84
Case 6:20-cv-01699-GAP-DCI Document 28-6 Filed 11/20/20 Page 86 of 86 PageID 1399

                             U.S. Patent 9,349,183
         “Method and Apparatus for Three-Dimensional Viewing of Images”
                 Pre-Discovery Evidence of Use for Infringement
                                 Priority Date: December 28, 2006
                   Note: Statements made herein are illustrative and not exhaustive

                          the HoloLens 1 are representative of capabilities of the HoloLens 2 and
                          IVAS.




                          Source: https://www.youtube.com/watch?v=6Gq2V59K140


                          For example, Microsoft Patent US 10,136,124, in the detailed description
                          of the figures, it states “Turning now to FIGS. 2A-2D, aspects of one
                          illustrative example is shown. FIG. 2A illustrates a top view of an
                          example scenario used to illustrate configurations disclosed herein.
                          In FIG. 2A, a user 201 is positioned relative to a first object 201 and a
                          second object 202 at a first vergence distance, V1. As also shown in FIG.
                          2A, the objects are also located at a focal distance, F1. For illustrative
                          purposes, dashed lines illustrate the line of sight from a first eye, e.g., the
                          right eye, of the user 201 to the second object 202; and the line of sight
                          from a second eye, e.g., the left eye, of the user 201 to the second
                          object 202.” Figure 2C shows that object 202 is in a new, closer position
                          to the user 201. Note that the center ray from the left eye and the center
                          ray from the right eye converge to a point in both Fig 2A and Fig 2C, as
                          shown below.




                                                   85
